Citation Nr: 1102835	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure.  

2.  Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision rendered by the Boston, 
Massachusetts Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In November 2010, the Veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  

The issue concerning the initial rating for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Although the Veteran served in Vietnam and was likely exposed 
to herbicide agents, he does not have chloracne or other acneform 
disease consistent with chloracne.  

2.  Affording the Veteran the benefit of the doubt, a current 
skin condition manifested by rosacea and cysts to the head, face, 
and back is etiologically related to the Veteran's active duty 
service.  




CONCLUSION OF LAW

The criteria for service connection for a skin disability, 
manifested by rosacea and cysts to the head, face, and back, have 
been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative of any information and medical or 
lay evidence that is necessary to substantiate the claims.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (the Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

Here, in a January 2008 letter, VA satisfied these criteria.  In 
the letter, the RO advised the Veteran of the basic criteria for 
service connection and explained VA's duties to assist him in 
obtaining evidence relevant to the claim.  The letter was issued 
prior to the initial adjudication of the claim.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. 
§ 5103(a) (2002).  Here, in the January 2008 letter, the Veteran 
was advised of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  
All available relevant private treatment records and VA 
outpatient treatment records are of record.  As to records of 
treatment with Dr. N. T., VA was unable to obtain the records as 
they had no records on file.  The Veteran was advised of this 
fact in a May 2008 letter.  He has not identified other existing 
relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the Veteran underwent a VA examination in April 2009.  The 
examination report reflects consideration of the Veteran's 
current complaints, and includes appropriate examination 
findings, diagnoses, and an opinion consistent with the evidence 
of record.  The Board therefore concludes that the examination is 
adequate for decision-making purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2010).   

In this case, the Board is granting the full benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

II.  Background and Analysis

The Veteran's service records document service in Vietnam and he 
is in receipt of medals indicating participation in combat, 
including the Bronze Star and the Combat Infantryman Badge.  

The Veteran alleges that he has chloracne that is due to exposure 
to herbicides while serving in the Republic of Vietnam.  He 
describes having cysts on his ears and back, blackheads on his 
face and neck, and redness on the face ever since serving in 
Vietnam.  He states that he was "fairly certain" he received 
treatment shortly following his return from Vietnam at Fort Knox, 
and, immediately following discharge, he was treated by Dr. 
Wendell Smith.  The physician, however, is no longer in practice 
and the Veteran was unable to obtain any records of treatment.  

In a statement, his spouse reports that she noticed redness on 
his face and blackheads along his temples, behind his ears, and 
on his back immediately upon his return from Vietnam in May 1969.  
Shortly thereafter, she observed cysts on the ear.  She states 
that the skin condition has continued to present day.  The 
Veteran has submitted receipts for bills paid in connection with 
the skin condition dating back to 1974.  He also submitted 
prescriptions for various skin medications, including Sumycin and 
Metrogel, dating back to 1991.  

Private treatment records from Dr. S. S., for the period from May 
2002 to December 2007 reveal treatment for rosacea, actinic 
keratoses, cherry hemangiomas, seborrheic keratoses, verruca 
vulgaris, and acne.  The initial treatment record in May 2002 
indicates that the rosacea had been a problem for approximately 
20 years.  

The Veteran underwent a VA skin examination in April 2009.  
Therein, he reported a history of skin problems ever since 
service in Vietnam.  He reported that he went to physicians in 
the 1970's and 1980's to remove cysts.  A physical examination 
revealed redness on the face and blackheads on the sides of the 
temples and the sideburns of the face.  There were no cysts on 
the face, but there was a deep-seated cyst on the back of the 
neck.  There was no chloracne.  The assessment was rosacea and 
cysts.  The examiner noted that the available treatment records 
only covered the period from the 1980's and 1990's and is was 
clear that the condition became a chronic problem in the 1990's.  
The examiner stated that it was "more likely than not service-
connected, however, there is no documentation from the service 
records documenting rosacea or acne."  

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents and 
also provides a presumption of exposure for veterans who served 
in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
disease consistent with chloracne shall be service-connected, if 
the requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  38 C.F.R. § 
3.309(e).  

Chloracne or other acneform disease consistent with chloracne 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

Here, based on the Veteran's service in Vietnam, he is presumed 
to have been exposed to an herbicide agent.  Nevertheless, the 
weight of the competent evidence is against a finding that he has 
or ever had chloracne or acneform disease consistent with 
chloracne.  Thus, in the absence of evidence of chloracne, the 
provisions of law providing for presumptive service connection 
noted above are not for application.  

Nevertheless, although presumptive service connection is not 
warranted, the Veteran is not precluded from establishing service 
connection for a claimed disability on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The law provides that service connection will be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  

For certain chronic disorders, service connection may be granted 
if the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), 
entitlement to service connection may be established by two other 
means--chronicity and continuity of symptomatology.  Chronicity 
is established if the appellant can demonstrate (1) the existence 
of a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

Here, the Board finds the Veteran's and his spouse's statements 
regarding the skin symptoms experience during service and 
following discharge from service to be credible.  In addition, 
they are competent to describe skin symptoms as such are 
observable.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007)(indicating that the Veteran was competent to describe a 
varicose vein condition); McCart v. West, 12 Vet. App. 164 (1999) 
(in which the Court implied that a skin condition consisting of 
boils, blotches and rashes lends itself to lay observation.)  
While they can testify as to symptoms experienced, their 
testimony is not competent to establish a diagnosis of chloracne.  
Although the service treatment records do not document complaints 
or treatment for any skin condition, the Board finds that the 
Veteran's sworn testimony is sufficient to establish that he had 
a skin condition during service.  Savage v. Gober, 10 Vet. App. 
488, 496-97 (1997).  

In addition, they have provided credible testimony regarding 
continuity of skin symptoms since service discharge.  Their 
statements are supported by the record showing prescriptions for 
skin medications and the current medical evidence showing 
treatment for various skin conditions.  

Turning to the question of the etiology of the current disorder, 
the VA examiner in April 2009 stated that the skin condition was 
"more likely than not" related to service.  Although the 
examiner was concerned about the lack of documentation showing 
treatment for a skin condition during service, the Board finds 
that the Veteran's credible testimony essentially fills this 
evidentiary gap.  Accordingly, after affording the Veteran the 
benefit of the doubt, the Board finds that the criteria for 
service connection for a skin condition to the head, face, and 
back manifested by rosacea and cysts are met.   


ORDER

Service connection for a skin disability, manifested by rosacea 
and cysts to the head, face, and back, is granted.  


REMAND

In a September 2010 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  The Veteran submitted a notice of disagreement with 
the evaluation.  The RO responded, in an October 2010, by 
advising the Veteran of his opportunity for Decision Review 
Officer review.  See 38 C.F.R. § 3.2600 (2010).  

The Board observes that the filing of a Notice of Disagreement 
places a claim in appellate status.  Moreover, since a 30 percent 
evaluation is not the highest possible rating available under the 
Rating Schedule for this disability, and since the Veteran has 
not indicated that he is content with the rating, the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Therefore, a Statement of the Case regarding the issue of 
entitlement to an evaluation in excess of 30 percent for PTSD 
pursuant to 38 C.F.R. § 19.26 must be issued to the appellant.  
As such, this issue must be remanded.  Manlincon v. West, 12 Vet. 
App. 239, 240- 41 (1999). 

Accordingly, this matter is REMANDED for the following action:

This matter should be reviewed by a Decision 
Review Officer.  Thereafter, issue a 
statement of the case on the issue of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD, pursuant to 38 
C.F.R. § 19.26 (2010).  If the Veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal, then the RO 
should return the claim to the Board for the 
purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


